Exhibit 10.16

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

DEVELOPMENT AND SUPPLY AGREEMENT

This Development and Supply Agreement (“Agreement”) is entered into as of
June 24, 2009 (“Effective Date”) by and between ViewRay Incorporated, a Delaware
corporation (“ViewRay”), Manufacturing Sciences Corporation (hereinafter “MSC”)
a Colorado corporation.

Background

ViewRay possesses valuable knowledge, expertise, intellectual properties and
resources with regard to high performance radiation oncology devices. MSC
possesses valuable knowledge, expertise, intellectual properties and resources
with regard to the fabrication of Depleted Uranium as utilized for radiation
shielding.

ViewRay wishes to engage MSC to develop a Depleted Uranium radioactive source
shield with Tungsten inserts and a stainless steel outer wrapper (hereinafter
“source shield”) which will meet certain agreed technical specifications for
incorporation into ViewRay’s Renaissance™ radiation therapy system. ViewRay also
wishes to purchase from MSC quantities of such radioactive source shields.

MSC is willing to provide ViewRay with development services for this device and
is also willing to sell ViewRay quantities of such device at favorable pricing
in exchange for ViewRay’s agreement to maintain exclusivity of supply during a
specified period.

NOW THEREFORE, the parties agree as follows with respect to such development and
supply arrangements.

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

“Applicable Laws” means all applicable laws, statutes, regulations and
ordinances.

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States.

“Commercially Reasonable Efforts” means (i) with respect to any objective by any
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances; and (ii) with respect to any objective relating to
the development or commercialization of any product by any party, efforts and
resources normally used by such party with respect to a product owned by such
party at a similar stage in the development or life of such product.



--------------------------------------------------------------------------------

“Confidential Information” means any proprietary or confidential information of
either party (including but not limited to all ViewRay Intellectual Property and
all MSC Intellectual Property) disclosed to the other party pursuant to this
Agreement, except any portion thereof which: (i) is known to the receiving
party, as evidenced by the receiving party’s prior written records, before
receipt thereof under this Agreement; (ii) is disclosed to the receiving party
by a third person who is under no obligation of confidentiality to the
disclosing party hereunder with respect to such information and who otherwise
has a right to make such disclosure; (iii) is or becomes generally known in the
public domain through no fault of the receiving party; or (iv) is independently
developed by the receiving party, as evidenced by the receiving party’s written
records, without access to such information.

“Control or Controlled” means, with respect to any Intellectual Property Right,
the possession (whether by ownership, license, or other agreement or arrangement
existing now or after the Effective Date, other than pursuant to this Agreement)
by a party or an Affiliate thereof of the right to grant to the other party a
license as provided herein under such Intellectual Property Right without
violating the terms of any agreement or other arrangement of such party or its
Affiliate with any third party.

“FCA” means “Free Carrier (named place)”, as that expression is defined in
Incoterms 2000, ICC Publishing S.A.

“Intellectual Property Right(s)” means all rights in (1) U.S. and foreign
utility and/or design patents, patent applications, and utility models;
(2) patents issuing on the patent applications described in clause (1);
(3) continuations, continuations-in-part, divisions, reissues, reexaminations,
or extensions of the patents or applications described in clauses (1)-(2);
(4) inventions, invention disclosures and improvements, whether or not
patentable; (5) works of authorship, whether or not protectable by copyright,
all copyrights to such works, including all copyright registrations and
applications and all renewals and extensions thereof; (6) rights in industrial
designs, and (7) trade secrets, Confidential Information, know-how, processes,
algorithms, proprietary databases, and other proprietary information, and all
tangible and intangible embodiments thereof.

“MSC Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression by employees or consultants of MSC at any time prior to the Effective
Date or after the Effective Date if such Intellectual Property Rights are not
based upon or related to the performance of the Program. The term MSC
Intellectual Property, however, does not include any know-how, processes,
information and data which is, as of the Effective Date or later becomes,
generally available to the public through no breach by ViewRay of its
obligations under this Agreement. MSC Intellectual Property that exists as of
the Effective Date includes the Intellectual Property Rights described in
Attachment 3a.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
MSC or ViewRay.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Product” means a source shield that can be incorporated in the radiation
therapy subsystem of the ViewRay Renaissance™ radiation therapy system.

“Program” means the development program described in Attachment 1.

“Program Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, created, discovered, developed,
generated, made or reduced to practice or fixed in a tangible medium of
expression as part of or based upon or related to activities undertaken as part
of the Program whether: (a) solely by one or more employees or agents of MSC;
(b) solely by one or more employees or agents of ViewRay; or (c) jointly by one
or more employees or agents of MSC and one or more employees or agents of
ViewRay. Program Intellectual Property will be listed in Attachment 3c, which
shall be amended from time-to-time to include new Program intellectual Property,
in accordance with Section 5.3. Attachment 3a will document existing MSC
Intellectual Property which is of relevance to the Program, and Attachment 3b
will document pre-existing ViewRay Intellectual Property relating to source
shield design.

“Specifications” means the specifications for the Product set forth in
Attachment 1, as they may be amended or supplemented by the parties pursuant to
Section 2.4.

“ViewRay Domain” means the development, production, use, marketing, sale and
support of Products to customers for use in connection with radiation oncology
devices.

“ViewRay Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression solely by employees or consultants of ViewRay at any time prior to
the Effective Date or after the Effective Date if such Intellectual Property
Rights are not based upon or related to the performance of the Program. The term
ViewRay Intellectual Property, however, does not include any know-how,
processes, information and data which is, as of the Effective Date or later
becomes, generally available to the public through no breach by MSC of its
obligations under this Agreement. ViewRay Intellectual Property that exists as
of the Effective Date includes the Intellectual Property Rights described in
Attachment 3b.

1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“Acceptance”

   Section 2.3

“Act”

   Section 4.1

“affected party”

   Section 10.14

“Agreement”

   Recitals

“Applicable Standards”

   Section 4.1

“Bankruptcy Code”

   Section 5.1

“Change Control Document”

   Section 2.4

“Change Request”

   Section 2.4

“Deliverable(s)”

   Section 2.3

“disadvantaged party”

   Section 10.14

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“DU”

   Section 2.3

“Effective Date”

   Recitals

“FDA”

   Section 4.1

“Force Majeure”

   Section 10.14

“Forecast”

   Section 3.2

“Full Production Period”

   Section 3.2

“Indemnifying Party”

   Section 8.4

“Losses”

   Section 8.2

“MDR”

   Section 4.3

“MSC”

   Recitals

“MSC Indemnified Party(ies)”

   Section 8.3

“Net Sales”

   Section 5.5

“NQA”

   Section 4.1

“NRC”

   Section 4.1

“ODH”

   Section 4.1

“Purchase Order”

   Section 3.3

“Regulatory Authority”

   Section 4.1

“Response Period”

   Section 2.4

“RMA”

   Section 3.9

“Rules”

   Section 10.2

“SOPs”

   Section 4.3

“Term”

   Section 9.1

“ViewRay”

   Recitals

“ViewRay Indemnified Party(ies)”

   Section 8.2.

2. DEVELOPMENT PROGRAM

2.1 Development of Product. The Program is directed toward the development of
three prototypes of a Product that meets the applicable Specifications set forth
in Attachment 1 (including the documents referenced therein) and is expected to
have a duration of four (4) months.

2.2 Progress Reports. (a) ViewRay and MSC shall periodically meet, in person or
by telephone or videoconference at such times and places as are mutually agreed
upon, for MSC to provide ViewRay with an update on the status of the progress of
the Program. ViewRay and MSC shall each be responsible for its own expenses
incurred in connection with attending such meetings. The parties’
representatives for purposes of meetings under this Section 2.2 will be MSC’s
Director of Engineering, or closest equivalent existing at the time, and
ViewRay’s Manager of Hardware Development, or closest equivalent existing at the
time.

(b) MSC shall provide ViewRay in advance of each meeting pursuant to
Section 2.2(a) an agenda for such meeting and reasonably-detailed written
reports describing the results of the Program, including difficulties
encountered in achieving the technical objectives of the Program during the
period since their last meeting. It is understood and agreed that neither party
may change the Specifications without the consent of the other party using the
procedure set forth in Section 2.4.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.3 Deliverables. (a) MSC will produce the deliverables due under Attachment 1
(each, a “Deliverable”) on the schedule set forth in Attachment 1. ViewRay and
MSC shall jointly work to test each Deliverable against the Specifications as
shown in Attachment 1. ViewRay shall be responsible for paying for any testing
and testing related cost. Said testing may include [***] in the Depleted Uranium
(“DU”) portions of the Deliverable which could adversely impact its shielding
effectiveness; and may require shipment of the Deliverable(s) to a third party
facility or to ViewRay’s Oakwood Village facility. If shipment to a third party
facility or ViewRay’s facility is made, then ViewRay will work with MSC to
arrange for shipment of the Deliverable(s) and ViewRay will pay for all shipping
related costs. If ViewRay accepts the Deliverable based on such testing, ViewRay
shall acknowledge its acceptance (“Acceptance”) of the Deliverable in writing.
If ViewRay rejects the Deliverable, ViewRay shall provide MSC with notice of
rejection, including a reasonably specific description of the deficiencies
alleged. MSC will use Commercially Reasonable Efforts to cure any such
deficiencies in an expedient manner and either “re-deliver” such Deliverable to
ViewRay within ten (10) Business Days following the notice of rejection or, if
MSC cannot accomplish such re-delivery within such 10-Business Day period
deliver to ViewRay within such 10-Business Day period a plan for curing said
deficiencies. If MSC makes re-delivery of the Deliverable, ViewRay shall,
following its receipt of the re-delivered Deliverable, accept or reject the
Deliverable using the procedure specified above. If MSC instead provides a
correction plan for such Deliverable, ViewRay shall within five (5) Business
Days following receipt of such correction plan either agree to, offer
modifications of or reject said correction plan. The parties shall repeat the
above process until the earlier of the date that a mutually acceptable
correction plan is agreed or thirty (30) Business Days following ViewRay’s
notice of rejection. If the parties are unable to agree on a mutually acceptable
correction plan, and do not extend the timeframe for reaching an accepting a
mutually acceptable plan, then ViewRay may terminate this Agreement and ViewRay
will “return” the Deliverable to MSC and MSC shall, within thirty (30) days
following receipt of the rejected Deliverable, return to ViewRay all sums (if
any) paid by ViewRay to MSC for the Deliverable that is the subject of such
rejection (but shall not be required to return the funding provided pursuant to
Paragraph 1 of Attachment 2 through the date of termination). If the parties do
agree upon a correction plan, then MSC shall perform such correction plan and
“re-deliver” the Deliverable within the agreed time period. ViewRay shall,
following its receipt of the re-delivered Deliverable, accept or reject the
Deliverable using the procedure specified above. The process specified in this
Section 2.3 shall be repeated until the earliest of the date: (i) ViewRay
accepts the re-delivered Deliverable; or (ii) ViewRay rejects the Deliverable
two (2) times for failure to comply with the Specifications; or (iii) one
hundred eighty (180) days elapses from the initial notice of rejection. If the
parties are unable to resolve such nonconformity within such time period, then
ViewRay may terminate this Agreement and ViewRay may “return” the Deliverable to
MSC and MSC shall, within thirty (30) days following receipt of the rejected
Deliverable, return to ViewRay all sums (if any) paid by ViewRay to MSC for the
Deliverable that is the subject of such rejection (but shall not be required to
return the funding provided pursuant to Paragraph 1 of Attachment 2 through the
date of termination.

(b) It is understood and agreed that the Deliverables need not be error-free to
have achieved the requirements for ViewRay to make payment of the progress
payments (if any) specified in Attachment 2, but if any Deliverable delivery or
redelivery contains errors that individually or in the aggregate adversely
affect ViewRay’s ability to use such Deliverable in accordance with

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the applicable Specifications, ViewRay may rightfully reject such Deliverable
delivery or redelivery. Notwithstanding the foregoing, Acceptance will not
relieve MSC of its obligation to fix all identified errors in a timely fashion.
ViewRay’s obligations to pay for the Deliverables are subject to Acceptance,
ViewRay shall have no obligation to pay for Deliverables except to the extent
they are the subject of ViewRay’s Acceptance.

(c) ViewRay will use Commercially Reasonable Efforts to test each Deliverable as
quickly as practicable and in any event within thirty (30) days of “delivery” of
such Deliverable. In the event that ViewRay has not tested a Deliverable within
sixty (60) days, then such Deliverable shall be deemed to have been acceptable
and accepted by ViewRay.

2.4 Changes. (a) During the Program, ViewRay may request amendments to
Attachment 1 to effect changes in the Specifications. If ViewRay wishes to make
a change it shall notify MSC of the requested change specifying the change with
sufficient details to enable MSC to evaluate it (a “Change Request”). Within ten
(10) Business Days, or such longer period as may be agreed to between the
parties, following the date of MSC’s receipt of a ViewRay Change Request, MSC
shall deliver a document that: (i) assesses the impact of the change on the
schedule, and (ii) incorporates a description of the requested change and the
price therefor (a “Change Control Document”).

(b) Within ten (10) Business Days following ViewRay’s receipt of a MSC Change
Control Document (“Response Period”), ViewRay will notify MSC whether or not it
accepts the Change Control Document. If ViewRay accepts the Change Control
Document, then the provisions of this Agreement shall be deemed amended to
incorporate such change in accordance with the Change Control Document. If
ViewRay notifies MSC not to proceed within the Response Period, then the Change
Request shall be deemed withdrawn and MSC shall take no further action in
respect of it. If MSC has not received any notice by the expiration of the
Response Period, then ViewRay shall be deemed to have advised MSC not to
proceed. A separate Change Control Document will be required for each Change
Request but a Change request may include multiple changes; and each Change
Control Document will become subject to this Agreement when signed by MSC and
ViewRay.

(c) MSC may not make any changes in the form, fit, function, design,
manufacturing process, manufacturing location or appearance of the Products or
the Specifications without ViewRay’s prior written approval, which shall not be
unreasonably withheld.

(d) It is the intent of the parties that the Specifications have been defined
broadly enough and with sufficient detail to accomplish ViewRay’s goal for the
Product without price increases even if the services are changed pursuant to
this Section 2.4; provided that such changes, as documented in a Change Control
Document, do not change the scope of the tasks contemplated by the
Specifications, as reasonably determined by MSC.

2.5 Success Criteria. If the Product prototypes delivered at the completion of
the Program meets the applicable Specifications, then the provisions of
Section 3 shall take effect. If the Product prototype delivered at the
completion of the Program does not meet the Specifications or if ViewRay and MSC
determine during the course of the Program that the results of the Program are
unsatisfactory; which determination shall be made with reference to the
prospects for

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

realizing Products that meet the Specifications then in each case they may
mutually agree to terminate the Program under Section 9.2(b). If the parties do
not agree with respect to termination of the Program, they shall resolve such
dispute using the procedure specified in Section 10.2(a)-(b). ViewRay’s notice
of Acceptance of the final Deliverables shall confirm the end of the Program and
the initiation of the commercial supply arrangements described in Section 3.

2.6 Pricing. Pricing for effort and items delivered under this Section 2 will be
as set forth in Attachment 2.

2.7 Payment. All payments under this Section 2 will be made by check or wire
transfer. Payments will be made in US dollars. All amounts due under this
Section 2 will be due within thirty (30) days of Acceptance (to the extent
applicable as indicated on Attachment 2) and following receipt of invoice. MSC
will invoice ViewRay upon completion of each Program Phase Milestone as per
Attachment 2.

3. PURCHASE OF PRODUCTS AND TERMS OF SALE

3.1 Supply. If the Products meet the Specifications then ViewRay will purchase
from MSC during the period ending on the fifth anniversary of the Effective Date
ViewRay’s requirements for the Products.

3.2 Purchase Forecasts. At least one hundred twenty days (120) days prior to the
first delivery to ViewRay of commercial Products, ViewRay will deliver to MSC a
six month (6) month rolling forecast (the “Forecast”). The Forecast will cover
the 6 months commencing with and including the calendar month in which the first
delivery of Products is to occur. After delivery of the initial Forecast, the
Forecast will be updated on a monthly basis. During the period prior to the date
when ViewRay Product demand (as measured by units of Product received by
ViewRay), averages [***] or more Products per month over a [***] period the
Forecast shall be non-binding until [***] prior to the forecast shipment date at
which time the quantities become binding on ViewRay. Thereafter (the “Full
Production Period”), the Forecast shall be non-binding until [***] prior to the
forecast shipment date at which time the quantities become binding on ViewRay.

3.3 Product Orders. ViewRay will submit to MSC firm written purchase orders
(each a “Purchase Order”) for the purchase of Products at least sixty (60) days
prior to the specified delivery date of the ordered Products. Each Purchase
Order will specify the quantity or, if more than one shipment is requested,
quantities of Products ordered, the requested delivery date or dates, and
ship-to locations. Orders will be placed by ViewRay to MSC by mail or facsimile,
or by other means agreed upon by the parties. In the case of conflict between
the provisions of this Agreement and either the standard printed terms of any
Purchase Order or the standard printed terms of sale of MSC, the provisions of
this Agreement will control. Purchase Orders may not be cancelled, but ViewRay
may delay shipment for up to thirty (30) days with notice to MSC delivered at
least thirty (30) days prior to the scheduled delivery date.

3.4 Acceptance; Obligation to Supply. (a) MSC will acknowledge all Purchase
Orders within five (5) Business Days following receipt of same and will deliver
all orders within ninety (90) days following the date such Purchase Order is
received. MSC will accept all Purchase

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Orders for a particular calendar month to the extent that the Purchase Order
(i) does not exceed the amount of the firm Forecast for such calendar month, and
(ii) requires delivery no less than sixty (60) days following the date on which
MSC receives the Purchase Order. MSC will not be in breach of this Section 3.4
if MSC’s failure to supply Products is due to a Force Majeure event or if MSC’s
failure is limited to quantities in excess of the quantities specified in the
binding Forecast period.

(b) Each party will promptly notify the other party of any circumstances that it
believes may be of importance as to MSC’s ability to meet ViewRay’s needs for
the Products in a timely manner. If the Forecasts indicate that ViewRay’s need
for the Products will exceed MSC’s existing capacity to supply the Products, the
parties will determine in good faith whether MSC successfully can expand its
production capacity so as to meet ViewRay’s needs in a timely manner.

3.5 Pricing. (a) After furnishing [***] under the Program covered by Section 2,
the next [***] of Products purchased, pursuant this Section 3 (i.e.,
units [***]), will be priced at $[***] per unit.

(b) The prices for subsequent units of Product, from unit [***] up to and
including unit [***], purchased by ViewRay pursuant to this Section 3 shall be
priced at $[***] per unit. Prices stated are firm for such [***] units of
Product ordered and for which delivery is requested within [***] after the
Effective Date. The pricing for any portion of such [***] units of Product
ordered after the expiration of such [***] period or with delivery requested
after such [***] period, the price per unit of Product will increase by [***].

(c) Pricing and the pricing scheme, including quantity discounts, for additional
units of Product purchased by ViewRay beyond the initial [***] units will be
established using the procedure set forth in this Section 3.5(c). Not later than
the date MSC delivers the [***] unit of Product to ViewRay pursuant to this
Section 3, at MSC’s option, MSC may calculate and compare its actual direct
costs of production for Products (i.e., for the [***] units of Products
delivered pursuant to this Section 3), against its forecasted direct costs of
production of Products, which formed the basis of the pricing applicable for
Product units [***] in Section 3.5(b) and request a pricing adjustment pursuant
to this Section 3.5(c). If MSC determines that it will perform the estimated
versus actual direct cost of production comparison, then MSC will provide,
ViewRay with a copy of such comparison, including documentation of such price
components, and may request a one-time price adjustment that will be applicable
for units of Product after unit [***] to cover any variance between the
estimated direct costs of production and the actual direct costs of production.
ViewRay will have thirty (30) days to review the proposed price adjustment and
will either accept it or reject it; it being understood that in the event
ViewRay rejects the proposed pricing adjustment, and the parties are unable to
negotiate pricing that is mutually acceptable within sixty (60) days following
such rejection, ViewRay’s obligation to purchase its requirements of Products
under Section 3.1 shall be of no further effect. If MSC does not exercise its
option pursuant to this Section 3.5(c) it shall notify ViewRay at the time it
delivers the [***] unit of Product and the pricing for additional units of
Product supplied to ViewRay pursuant to this Section 3 shall be $[***] per unit,
subject to the adjustments set forth in Sections 3.5(d)-(e).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

For purposes of this Section 3.5(c), MSC’s “direct costs of production” means
the [***] (including [***]) and [***] (including [***]) specifically allocable
to the [***] of the [***]; such calculation and allocation being based upon
generally accepted accounting principles and contract manufacturing industry
standards and consistent with the normal accounting practices for all products
manufactured in the applicable facility. Any significant costs not described
above or unusual cost items (i.e. [***]) shall be provided to ViewRay and
subject to approval prior to inclusion in the direct costs of production.

(d) Not more than [***] of the date that MSC delivers the [***] unit of product
per Section 3.5(c), MSC will adjust the prices for the Products, units [***] and
beyond, during the next [***] period to reflect increases or decreases in the
cost of [***] for the production of Products, provided that the adjustment for
[***] shall not exceed the change, if any, in the [***] as compared to the
[***]. Any such price adjustment shall be made with notice to ViewRay, including
documentation of such [***] price changes and upon ViewRay’s request, MSC shall
make all applicable books and records available for such inspection during
normal business hours at MSC’s facility for purposes of verifying such cost
adjustments. [***], as published by the [***]. In the event that the [***]
precludes its further use under this Agreement, ViewRay and MSC shall substitute
another comparable measure published by an agreed-upon source.

(e) Except as otherwise agreed by the parties or as provided in Sections 3.5(b),
3.5(d) and 3.11(a), MSC will not increase prices for the Products.

3.6 Payment. All payments under this Section 3 will be made by check or wire
transfer. Payments will be made in US dollars. All amounts due under this
Section 3 will be due within thirty (30) days of receipt of invoice. MSC will
invoice ViewRay upon shipment.

3.7 Resale Prices. Nothing contained herein shall be deemed to limit in any way
the right of ViewRay to determine the prices at which, or the terms on which,
the Products purchased by ViewRay may be resold by ViewRay as part of ViewRay
products or services.

3.8 Shipping. MSC shall arrange for shipment and invoicing to ViewRay of the
Products ordered by ViewRay via common carrier, FCA MSC’s facility. ViewRay
shall pay all transportation, customs, duties and other governmental charges, if
any, relating to the importation and sale of the Products, and shall have all
responsibility for storing and clearing the Products through all customs and
importation requirements.

3.9 Defective Product. (a) MSC will at its expense and at no further cost to
ViewRay replace Products that do not conform to the applicable warranties
specified in Section 7.2 during the applicable warranty period specified therein
using the procedure specified in this Section 3.9. ViewRay will notify MSC in
writing of any alleged defect of Product, will request a Return Material
Authorization (“RMA”) number and will within 30 days of receipt of such RMA
number return such Product to MSC freight prepaid and properly insured, along
with a reasonably detailed statement of the claimed defect and proof of date of
purchase. Such notice and statement may be sent to an e-mail address provided by
MSC, which will initially be [***]. MSC will use Commercially Reasonable Efforts
to deliver replacement Product to ViewRay or its designated customer freight
prepaid and properly insured with earliest delivery which can be obtained
subject to sub MSC and/or MSC availability of said parts; provided, that for
those

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Product components that are the subject of Section 3.9(b), ViewRay may elect to
use the procedure described in Section 3.9(b) to replace the applicable Product
components. In the event that MSC reasonably determines that any allegedly
nonconforming Product is in fact not defective (including Product that has been
modified, misused, abused or the subject of unauthorized repair), MSC will
notify ViewRay in writing and ViewRay will reimburse MSC for all reasonable
costs and expenses related to the inspection, the cost of the replacement
Product (if any), and the cost of the return of such Product to ViewRay (if
applicable). ViewRay will only return Products to MSC with MSC’s prior written
approval. If ViewRay disputes MSC’s determination that a Product is not
defective, the dispute will be discussed and resolved using the procedure
provided in Section 10.2.

3.10 Manufacturing Rights. (a) if MSC fails to supply Product ordered by ViewRay
in accordance with the terms of this Agreement regarding the quantity or quality
of Products supplied to ViewRay, then MSC shall within ten (10) Business Days of
said failure present ViewRay with a plan to remedy the problem and shall use
Commercially Reasonable Efforts to execute such plan and remedy the problem or
MSC shall secure an alternative source of supply within a reasonable time at no
cost to ViewRay. Any such alternative source of supply shall be on terms
substantially identical with the terms of this Agreement. If MSC is unable to
provide a plan to remedy the problem or secure an alternative source of supply
within [***] after its initial failure to supply, then MSC shall consult with
ViewRay and the parties shall work together to remedy the problem. If MSC is
unable to remedy the supply problem after an [***] (or longer as agreed in
writing by the parties), commencing with the date upon which such failure to
supply began, then ViewRay may at its option, and upon notice to MSC,
manufacture the Products itself or through a third party in accordance with the
provisions of Section 3.10(b).

(b) If ViewRay notifies MSC that ViewRay will manufacture the Products itself or
through a third party, MSC shall (1) deliver to ViewRay within thirty (30) days
media embodying or disclosing all Program technology and Program proprietary or
intellectual property rights necessary to enable ViewRay or its designee to
manufacture Products conforming with the Specifications; and (2) provide ViewRay
or its designee, upon request, with reasonable assistance in establishing a
back-up manufacturing line. ViewRay shall require any third party ViewRay
designates to manufacture Products pursuant to this Section 3.10, to agree in
writing to observe the terms of this Agreement relating to confidentiality and
the manufacture of Products. Notwithstanding any provision of this Section 3.10
to the contrary, in no case shall MSC be required to pay ViewRay in respect of
any Products purchased by ViewRay from a third party operating a back-up
manufacturing line established pursuant to this Section 3.10 or manufactured by
ViewRay or its Affiliates pursuant to this Section 3.10.

(c) Within three (3) months following the date ViewRay accepts the final
Deliverable pursuant to Section 2, MSC shall provide ViewRay, upon request, with
assistance in qualifying a second source for the Products in the event that
ViewRay should need to resort to this Section 3.10 upon a MSC supply failure.
MSC shall deliver to ViewRay or the proposed second source manufacturers media
embodying or disclosing all information necessary to enable ViewRay and such
second source manufacturer to evaluate their ability to manufacture Products
conforming with the Specifications; and MSC shall make itself available to
respond to reasonable requests for information concerning the manufacturing
requirements for the Products.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

All such disclosure to ViewRay shall be subject to Section 6 and all such
disclosures to second source manufacturers shall be made to such second source
manufacturers under a written confidentiality containing terms no less
restrictive than Section 6. ViewRay shall pay MSC’s labor cost at the then
current hourly rates plus reasonable travel and out of pocket expenses in
providing such assistance.

3.11 Changes. (a) The Product Specifications for “commercial” Product supplied
pursuant to this Section 3 may be modified or changed only by ViewRay. ViewRay
shall use the procedure specified in Section 2.4(a)-(b) to request such
modifications or changes, except as modified in this Section 3.11. To the extent
that any such modification or change results in an increase or decrease in the
cost of manufacturing any Product or requires additional capital investment or
other material changes to the manufacturing process, the parties shall jointly
examine and mutually agree upon the consequences thereof and shall make an
appropriate increase or decrease to the purchase price of such Product arising
from such modification or change. In the event that any such change or
modification results in the obsolescence of any raw materials, work-in-process,
and/or finished materials, the cost of any such obsolescence shall be the sole
responsibility of ViewRay to a maximum of material value attributable to open
purchase orders and any additional Product in the then current Forecast with
planned shipment within (3) months of the change date. At least four (4) weeks
prior notice is required for any requested Product Specifications change
pursuant to this Section 3.11; provided, however, that if any requested Product
Specifications change requires additional regulatory approval(s), the
implementation of such requested change shall in no event be required until four
(4) weeks after such approval(s) have been obtained. MSC shall not be required
to implement any change to the Product Specifications that it reasonably
believes will prevent it from being able to perform in accordance with the terms
of this Agreement unless such terms are modified. If MSC notifies ViewRay that
it believes the preceding sentence is applicable the parties shall meet and
attempt to resolve the matter within ninety (90) days using the procedure
specified in Section 10.2 if necessary; during any such period the Product will
continue to be manufactured under the Product Specifications without such
modification. If the parties are unable to resolve such matter within such
90-day period, then ViewRay may terminate this Agreement in accordance with
Section 9.2(b) and MSC shall continue to supply the Product to ViewRay under the
Product Specifications without such modification for a period of up to twelve
(12) months using the procedure specified in Section 9.3(c).

(b) MSC will not alter, modify, add to, or otherwise change the Product
Specifications, Product, or any materials, suppliers or manufacturing techniques
used in the design or production of the Products that will or may possibly
affect the form, fit or function of the Products without ViewRay’s prior written
approval. ViewRay may require MSC to make changes in raw materials or processes
subject to a mutually agreed price adjustments. MSC may rebalance its production
line in its reasonable business judgment; provided that the rebalancing makes no
change to and has no effect on the form, fit or function of the Products.
ViewRay will not make any changes to the Product Specifications without
notifying MSC in accordance with section 3.11(a).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4. QUALITY ASSURANCE; SUPPORT

4.1 Manufacturing Practices; Testing. MSC shall manufacture the Products
supplied pursuant to Section 3 in accordance with mutually agreed quality
standards and the Specifications. MSC will install and maintain effective
quality control systems, conduct quality assurance testing and keep
comprehensive statistical process control records conforming to (1) standards
provided or approved by ViewRay and/or required of such process or processes for
similar products; (2) appropriate best practices, including the then applicable
good manufacturing practices regulations of the U.S. Food and Drug
Administration (“FDA”) under 21 C.F.R. Part 820, and the then applicable Nuclear
Quality Assurance (“NQA”) regulations of the Nuclear Regulatory Commission
(“NRC”) under 10 C.F.R. Part 830 or corresponding “Agreement State” regulations
(as defined under the NRC regulations), or comparable regulations of any other
supra-national, regional, federal, state, or local regulatory agency or
authority that has authority to grant registrations, authorizations, licenses
and approvals necessary for the commercial manufacture, distribution, marketing,
promotion, sale, use, importation, or exportation of the Products (each,
including the FDA, the NRC and the Ohio Department of Health (“ODH”) (as an
Agreement State), a “Regulatory Authority”) that apply to the manufacture of the
Products and the delivery of the Products to ViewRay (“Applicable Standards”);
and (3) other requirements set forth herein.

4.2 Regulatory Clearances. ViewRay will have sole responsibility and authority
for obtaining and maintaining regulatory clearances of the ViewRay system,
including the Product (and all improvements or variations to the Product
developed during the term of this Agreement), including without limitation
obtaining and maintaining approvals and clearances from the FDA, the ODH and any
other Regulatory Authority necessary for the handling of DU in connection with
the ViewRay system incorporating the Product or the commercial distribution and
sale of the ViewRay system incorporating the Product. All regulatory filings
with the FDA, ODH or any other Regulatory Authority relating to the ViewRay
system incorporating the Product will be made in the name of ViewRay or its
designee and ViewRay will be responsible for maintaining the required records
for such system.

4.3 Quality Assurance Inspections. (a) During regular business hours and upon
reasonable advance notice and in a manner that does not disrupt or interfere
with the business of MSC, MSC will permit ViewRay and its agents and its
customers to inspect the facilities of MSC and provide access to MSC’s
manufacturing quality control documentation related to the Products to the
extent necessary for, and for the purpose of assessing MSC’s compliance with
this Agreement. As a condition of provision to ViewRay agents or ViewRay
customers of access to MSC’s facilities and documentation, all information
obtained by ViewRay agents or ViewRay customers as a result of such access will
be MSC Confidential Information for purposes of this Agreement. MSC may require
any agent or customer of ViewRay seeking access to MSC’s facilities under this
Section 4.3(a), as a condition to such access, to execute a standard
confidentiality agreement with MSC under which such agent agrees to treat
information disclosed during such inspection as the Confidential Information of
MSC under terms and conditions no less restrictive than the terms contained in
Section 6.2.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) If an inspection pursuant to Section 4.3(a) reveals that the facilities used
to manufacture Products do not satisfy the Applicable Standards in all material
respects, then ViewRay will promptly provide to MSC written notice of such fact,
which notice will contain in reasonable detail the deficiencies found in the
manufacturing facilities and, if practicable, those steps ViewRay believes MSC
should undertake in order to remedy such deficiencies. MSC will remedy such
deficiencies within a reasonable period of time after receipt of such written
notice.

(c) MSC will maintain manufacturing quality documentation and will certify that
Product was manufactured and tested in accordance with the applicable
Specifications and Applicable Standards. ViewRay may request copies of such
certifications as part of the inspections permitted under Section 4.3(a).

(d) MSC will comply with the applicable Specifications and Applicable Standards
in its manufacturing of the Products. Prior to shipping any Product, MSC will
carry out the Product tests specified in the applicable Specifications on each
Product. If a Product or any part of a Product fails to meet the Specifications,
the Product will be repaired or replaced by MSC as set forth in Section 7.4.3
and the relevant test will be repeated until such Product passes such test
requirements. No Product will be shipped to ViewRay or its designee without
passing all tests specified in the Specifications.

4.4 Recalls. (a) Prior to the commercial release of the ViewRay system
incorporating the Product, ViewRay will provide MSC with ViewRay’s standard
operating procedures (“SOPs”) as to recalls. If either party becomes aware of
information about any Product indicating that it may not conform to the
applicable Specifications, it will promptly so notify the other party. The
parties will promptly confer to discuss such circumstances and to consider
appropriate courses of action, which courses of action will be consistent with
the SOPs. ViewRay will have the right to initiate, and will bear all costs
associated with, a recall, withdrawal, or field correction of the Product for
any reason; provided that ViewRay may proceed against MSC pursuant to
Section 7.3 if such recall, withdrawal, or field correction of the Product is
the direct result of (i) any breach by MSC of its duties under the Agreement or
(ii) MSC’s negligence or willful misconduct.

(b) With respect to any recall, withdrawal, or field correction of a Product,
ViewRay or its designee will be responsible for coordinating all of the
necessary activities in connection with such recall, withdrawal, or field
correction. ViewRay and MSC will coordinate any statements to customers and the
media, including, but not limited to, press releases and interviews for
publication or broadcast and neither party will issue any such statements
without consulting with the other. The parties will reasonably cooperate with
each other in the conduct of such activities and will perform any acts
reasonably requested by the other party to facilitate the recall, withdrawal or
field correction. Each party will keep the other party fully informed of
progress and in relation to all material decisions or actions such party
undertakes pursuant to this Section 4.3(b).

(c) Each party will promptly (within 2 working days unless a shorter time period
is required under applicable law) notify the other party in writing of any event
or complaint that gives rise or could give rise to the need to file a Medical
Device Report (an “MDR”) within the meaning of the Federal Food, Drug and
Cosmetic Act of 1941, as amended (the “Act”) or a Notification of Noncompliance,
Defect or Incident Report, within the meaning of 10 C.F.R. Part 21 or a similar
report under the laws or regulations administered by any Regulatory Authority,
with respect to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

any Product or the manufacture, distribution or use thereof. Each such written
notice will be Confidential Information under this Agreement. If, as a result of
any corrective action or any final, non-appealable or non-appealed governmental
or court action, a report, notification, withdrawal, recall, or field action is
required to be issued for any Product sold hereunder, ViewRay will bear the
costs and expenses of and will be responsible for all such reports,
notifications, withdrawals, recalls, or field actions but may proceed against
MSC pursuant to Section 7.3 if such report, notification, withdrawal, recall, or
field action is the direct result of (i) any breach by MSC of its duties under
the Agreement or (ii) MSC’s negligence or willful misconduct.

5. LICENSES; PROPRIETARY RIGHTS

5.1 MSC Licenses. (a) MSC hereby grants to ViewRay and ViewRay hereby accepts, a
worldwide, perpetual, paid-up and royalty-free license, including the right to
grant sublicenses, to use the MSC Intellectual Property Rights and the Program
Intellectual Property Rights owned by MSC for the purpose of developing Products
and delivering services that embody or utilize the Products to customers within
the ViewRay Domain. ViewRay will not use MSC Intellectual Property for any other
purpose, without MSC’s prior written permission and ViewRay shall not grant, or
attempt to grant, a sublicense under this Section 5.1(a) to use MSC Intellectual
Property Rights, including the Program Intellectual Property Rights owned by MSC
outside the ViewRay Domain without the express written consent of MSC.

(b) The license granted under Section 5.1(a) excludes the right to sublicense or
otherwise practice the MSC Intellectual Property and the Program Intellectual
Property owned by MSC for the purpose of making or having made Products except
as otherwise provided under Section 3.10.

(c) The license granted under this Section 5.1 shall be treated as a license of
rights to “intellectual property” (as defined in Section 101(56) of Title 11 of
the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code. The parties agree that ViewRay may elect
to retain and may fully exercise all of its rights and elections under the
Bankruptcy Code provided, that it abides by the terms of this Agreement.

5.2 ViewRay Licenses. ViewRay hereby grants and agrees to grant to MSC, solely
to provide the applicable services under this Agreement and to supply
Deliverables (during the Program) and Products (pursuant to Section 3) to
ViewRay, a non-exclusive, paid-up and royalty-free license to use the ViewRay
Intellectual Property and the Program Intellectual Property owned by ViewRay in
connection with its performance of the Program and its supply of Products
pursuant to Section 3. Upon the expiration or termination of the applicable
Program work, MSC’s license shall terminate and be of no further force or
effect.

5.3 Reservation of Rights. (a) This Agreement does not convey to ViewRay any
ownership rights in any portion of any MSC Intellectual Property or the Program
Intellectual Property owned by MSC by implication, estoppel or otherwise, but
constitutes only a license to use the MSC Intellectual Property and the Program
Intellectual Property owned by MSC as necessary to give effect to the license
and in accordance with all of the terms of this Agreement. Title to the MSC
Intellectual Property and the Program Intellectual Property owned by MSC, shall
at all times remain vested in MSC. All rights in and to the MSC Intellectual
Property and the Program Intellectual Property owned by MSC not expressly
granted under this Agreement are reserved to and retained by MSC.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) This Agreement does not convey to MSC any ownership rights in any portion of
the ViewRay Intellectual Property or the Program Intellectual Property owned by
ViewRay by implication, estoppel or otherwise. Title to the ViewRay Intellectual
Property and the Program Intellectual Property owned by ViewRay shall at all
times remain vested in ViewRay. All rights in and to the ViewRay Intellectual
Property and the Program Intellectual Property owned by ViewRay not expressly
granted under this Agreement are reserved to and retained by ViewRay.

(c) Title to and any interest in Program Intellectual Property described in
clause (a) of the Program Intellectual Property definition shall be the property
of MSC. Title to and any interest in Program Intellectual Property described in
clause (b) of the Program Intellectual Property definition shall be the property
of ViewRay. Title to and any interest in Program Intellectual Property described
in clause (c) of the Program Intellectual Property definition shall be owned
jointly by MSC and ViewRay; provided, that, except as set forth in
subsection (e) below, ViewRay shall not use such jointly owned Program
Intellectual Property except in connection with the practice of the license
granted under Section 5.1.

(d) For purposes of this Agreement, except as otherwise set forth in this
Agreement, the determination of as to which party invented any invention will be
made in accordance with the standards of inventorship and conception under
title 35 of U.S. Code and title 37 of U.S. Code of Federal Regulations.

(e) During the term of this Agreement, each party shall promptly disclose to the
other in writing any Program Intellectual Property that might, under applicable
law, be patentable or otherwise protectable. Program Intellectual Property
(including, without limitation, improvements thereon whether developed by such
party or any employee, or agent of such party) will be added to Attachment 3c.
Within forty five (45) days following the date of such disclosure regarding the
existence of particular Program Intellectual Property (including, without
limitation, improvements thereon whether developed by a party or any employee or
agent of such party) that is jointly owned, the parties shall confer and
mutually agree as to appropriate protection for such Program Intellectual
Property, including an application, preparation, prosecution and maintenance
strategy. If the parties cannot agree upon whether or not to seek patent or
other protection with respect to any Program Intellectual Property that is
jointly owned, the party desiring to seek such protection may take whatever
actions it deems necessary or appropriate to seek such protection in any and all
jurisdictions deemed appropriate by such party at its cost and expense, and the
other party shall assign to the party desiring to seek such protection all
right, title and interest in and to such Program Intellectual Property and shall
cooperate and assist the party seeking such protection in such efforts at the
cost and expense of the party seeking such protection; whereupon the party to
which such Program Intellectual Property has been assigned shall grant to the
assignor thereof a non-exclusive, worldwide, irrevocable, paid-up, royalty-free,
sub-licensable license: (i) if ViewRay is the licensee, to make, have made, use,
practice, offer to sell, sell and import, export and otherwise commercially
exploit such Program Intellectual Property within the ViewRay Domain; and
(ii) if MSC is the licensee, to make, have made, use, practice, offer to sell,
sell and import, export and otherwise commercially exploit such Program
Intellectual Property outside of the ViewRay Domain.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(f) MSC shall have the sole right, but not the obligation, to file, prosecute,
and maintain, at MSC’s sole expense, patents covering Program Intellectual
Property owned solely by MSC. MSC shall promptly furnish or have furnished to
ViewRay copies of all patents, patent applications, substantive patent office
actions, and substantive responses received or filed in connection with such
applications (excluding patents and patent applications covering solely MSC
Intellectual Property that is not licensed to ViewRay under Section 5.1). In the
case of patent applications and responses, copies will be furnished to ViewRay
at least fifteen (15) days before filing or mailing, as the case may be. ViewRay
may itself or through its attorney offer comments and suggestions with respect
to the matters that are the subject of this Section 5.3(f) and MSC agrees to
consider such comments and suggestions; provided that nothing herein shall
obligate MSC to adopt or follow such comments or suggestions. ViewRay shall
cooperate in the preparation, filing, prosecution and maintenance of any and all
patent applications and patents covering Program Intellectual Property owned
solely by MSC. MSC shall promptly provide notice to ViewRay as to all matters
that come to its attention that may affect the preparation, filing, prosecution
or maintenance of any patents or patent applications covering Program
Intellectual Property owned solely by MSC. In the event that MSC elects not to
file for patent protection or elects not to prosecute or maintain a patent or
patent application in respect of Program Intellectual Property owned solely by
MSC it shall notify ViewRay of such decision at least forty five (45) days prior
to the due date of any action or payment due. ViewRay shall then have the right,
but not the obligation, to assume the responsibility therefor at its own cost
and expense.

(g) ViewRay shall have the sole right, but not the obligation, to prepare, file,
prosecute, and maintain, at ViewRay’s sole expense, patents covering Program
Intellectual Property owned solely by ViewRay. ViewRay shall promptly furnish or
have furnished to MSC copies of all patents, patent applications, substantive
patent office actions and substantive responses relevant to the design or
manufacturing practice of source shield, received or filed in connection with
such applications. In the case of such patent applications and responses, copies
will be furnished to MSC at least fifteen (15) days before filing or mailing, as
the case may be. MSC may itself or through its attorney offer comments and
suggestions with respect to the matters that are the subject of this
Section 5.3(g) relating to the design or manufacturing practice of source shield
and ViewRay agrees to consider such comments and suggestions; provided that
nothing herein shall obligate ViewRay to adopt or follow such comments or
suggestions. MSC shall cooperate in the preparation, filing, prosecution and
maintenance of any and all patent applications and patents covering Program
Intellectual Property owned solely by ViewRay.

5.4 Enforcement. (a) MSC shall be solely responsible for defense and enforcement
of MSC Intellectual Property and Program Intellectual Property owned by MSC, but
in each case subject to the provisions of Section 5.4(b) with respect to
enforcement within the ViewRay Domain. ViewRay shall be solely responsible for
the defense and enforcement of ViewRay Intellectual Property and Program
Intellectual Property owned by ViewRay.

(b) MSC shall have the first option to pursue any enforcement of MSC
Intellectual Property and Program Intellectual Property owned by MSC within the
ViewRay Domain; provided, that MSC pays all costs and expenses’ related to the
same, keeps ViewRay reasonably informed of its progress and provides ViewRay
with copies of any substantive documents related to such

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

proceedings and reasonable notice of all such proceedings. MSC’s costs and
expenses in prosecuting or defending such matters shall be subject to
reimbursement in accordance with Section 5.4(d). MSC shall notify ViewRay of its
decision to exercise its right to enforce or defend such intellectual property
within the ViewRay Domain not later than ninety (90) days following its
discovery or receipt of notice of the alleged infringement.

(c) If (i) MSC notifies ViewRay that it will not exercise its option to enforce
any intellectual property in accordance with Section 5.4(b); (ii) ViewRay and
MSC have not otherwise agreed not to pursue or defend against such infringement
for business reasons; (iii) MSC has not persuaded the alleged infringer to
desist or the person alleging the infringement to forebear, (iv) MSC is not
diligently pursuing an infringement action or diligently defending the validity
or enforceability of such intellectual property within the ViewRay Domain; or
(v) MSC has not provided ViewRay with evidence of bona fide negotiations of an
acceptable sublicense agreement with the alleged infringer or person alleging
infringement, then ViewRay shall have the right to pursue legal action against
the alleged infringer or take control of any action initiated by, or being
defended by, MSC at ViewRay’s own cost and expense.

(d) Any recovery of damages in any suit handled by one party pursuant to
Section 5.4(b) or Section 5.4(c) shall be applied first in satisfaction of any
unreimbursed expenses and legal fees of the party handling the suit or
settlement thereof. The balance of any recovery obtained by settlement or
otherwise shall be distributed: (i) first to ViewRay in an amount equal to a
reasonable royalty on the sales of the infringer, and (ii) then to MSC in an
amount equal to the sums due MSC based on such sales (assuming MSC had made
sales of Products to ViewRay in respect of the sales of the infringer). The
balance, if any, remaining after ViewRay and MSC have been compensated pursuant
to Section 5.4(d)(i)-(ii) shall be divided equally between the parties. No
settlement, consent judgment or other voluntary final disposition of any suit
subject to Section 5.4(b) or Section 5.4(c) may be entered into without the
consent of the other party, which consent shall not be unreasonably withheld.

(e) In any infringement suit as either party may institute to enforce
Intellectual Property Rights covered by this Section 5.4, or in any declaratory
judgment action alleging invalidity or non-infringement of any Intellectual
Property Rights covered by this Section 5.4 brought against MSC or ViewRay, the
other party shall, at the request and expense of the party initiating or
defending the suit or action, cooperate and assist in all reasonable respects,
having its employees testify when requested and making available relevant
records, papers, information, specimens and the like.

6. CONFIDENTIALITY

6.1 Publicity. The terms of this Agreement (including its existence) shall be
treated as the Confidential Information of both parties and neither party will
issue any press release or make any other statement, written or oral, to the
public, the press or otherwise, relating to this Agreement and the transactions
contemplated by this Agreement that has not previously been approved in writing
by the other party. Nothing in this Section 6.1 shall prohibit a party from
making such disclosures to the extent required under applicable federal or state
securities laws or any rule or regulation of any nationally recognized
securities exchange. In such event, however, the disclosing party shall use good
faith efforts to notify and consult with the other party prior to such
disclosure and, where applicable, shall diligently seek confidential treatment
to the extent

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

such treatment is available under applicable securities laws. Each party may
provide a copy of this Agreement or disclose the terms of this Agreement: (a) to
any finance provider in conjunction with a financing transaction, if such
finance provider agrees to keep the terms of this Agreement confidential, (b) to
enforce its rights under this Agreement in a proceeding in accordance with
Section 10.2, (c) to any legal or financial advisor of such party, or (d) to
current/prospective investors provided such investors are subject to a
confidentiality agreement that is consistent with the terms of Section 6.2
regarding protection of Confidential Information of the other party.

6.2 Confidentiality. (a) Confidential Information of each party will be used by
the other party solely for the purposes permitted by this Agreement. All
Confidential Information of a disclosing party will be received and held in
confidence by the receiving party, subject to the provisions of this Agreement.
Each party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Confidential
Information of the other party as a result of such disclosure and that any such
rights must be the subject of separate written agreement(s).

(b) Each party will restrict disclosure of the other party’s Confidential
Information to those of its employees and consultants to whom it is necessary or
useful to disclose such Confidential Information in connection with the purposes
permitted under this Agreement. Each party shall use reasonable efforts,
including at least efforts commensurate with those employed by the party for the
protection of its own Confidential Information, to protect the Confidential
Information of the other party.

(c) Nothing herein shall prevent a receiving party from disclosing all or part
of the Confidential Information of the other party in response to a court order
or other legal proceeding requesting disclosure of same; provided, the party
that receives such order or process provides prompt notice to the disclosing
party before making any disclosure (to the extent possible) and permits the
disclosing party to oppose or narrow such request for disclosure and supports
any of the disclosing party’s reasonable efforts to oppose such request (at
disclosing party’s expense), and only to the extent necessary to comply with
such request. Disclosure of Confidential Information pursuant to this
Section 6.2(c) will not alter the character of that information as Confidential
Information hereunder.

(d) Either disclosing party may at any time notify the receiving party that such
receiving party must return to the disclosing party the disclosing party’s
Confidential Information. Each receiving party hereby agrees to, within thirty
(30) days of such notification: (i) return all documents and tangible items it
or its employees or agents have received or created pursuant to this Agreement
pertaining, referring or relating to the other party’s Confidential Information;
and (ii) return or certify (in a writing attested to by a duly authorized
officer of such party) destruction of all copies, summaries, modifications or
adaptations that such party or its employees or agents have made from the
materials provided by the disclosing party; provided, however, that a party is
permitted to retain one copy of such materials in its legal files to be used to
verify compliance with its obligations hereunder.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES.

7.1 Authorization; Enforceability. Each of ViewRay and MSC represents and
warrants to the other party that: (a) it is duly organized and validly existing
under the laws of its jurisdiction of organization and has all requisite power
and authority to enter into this Agreement; (b) it is duly authorized by all
requisite action to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and that the same do not
conflict or cause a default with respect to such party’s obligations under any
other agreement; (c) it has duly executed and delivered this Agreement; and
(d) it is authorized to disclose any and all Confidential Information made
available to the other party pursuant to this Agreement.

7.2 Products. (a) MSC warrants to ViewRay that all Products supplied to ViewRay
pursuant to Section 3 shall: (i) for a period of twelve (12) months from the
date of acceptance by the ViewRay customer but not more than eighteen
(18) months from the date of shipment by MSC to ViewRay, whichever is longer,
conform to its then current published specifications and documentation and the
Specifications (provided that in the event of a conflict between the
Specifications and the published specifications or documentation, the terms of
the Specifications will control), and (ii) be manufactured, labeled, packaged,
stored and tested (while in the possession or control of MSC) in accordance with
the Specifications current as of the date of manufacture and the applicable laws
and regulations in relation to the manufacture and testing of the Product
(including all Applicable Standards). This warranty does not apply to any
non-conformity of the Products resulting from misuse, mishandling or storage in
an improper environment in each case by any party other than MSC or its agents.

(b) MSC warrants to ViewRay that all Products shall be delivered free and clear
of all liens and encumbrances.

7.3 Remedy. In the event any Products purchased by ViewRay from MSC fail to
conform to the warranty set forth in Section 7.2, MSC shall, at MSC’s option,
repair or replace the Products. ViewRay shall notify MSC of any such
nonconformity and return the applicable Products in accordance with Section 3.9.
It is understood and agreed that the remedy set forth in this Section 7.3 shall
not limit either party’s other remedies at law or equity, including a remedies
with respect to third party claims arising pursuant to Sections 8.2-8.3.

7.4 Disclaimer. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN
SECTIONS 7.1-7.2, NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING, WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING BUT NOT
LIMITED TO, THE PRODUCTS.

(b) THE REPRESENTATIONS AND WARRANTIES OF EACH OF MSC AND VIEWRAY EXTEND ONLY TO
THE OTHER PARTY. NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST
SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN
SECTIONS 8.2-8.3.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8. RISK ALLOCATION

8.1 Limitation of Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 6 AND EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 8.2-8.3 WITH
RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY LOST PROFITS OR SAVINGS OR FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED,
UNDER ANY THEORY OF LIABILITY, REGARDLESS OF WHETHER THE PARTIES HAVE ADVISED OR
BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

8.2 Indemnification of View Ray. Subject to the provisions of Section 8.4, MSC
will defend, indemnify, and hold harmless ViewRay and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “ViewRay Indemnified Party”) from and against any claim, suit,
demand, loss, damage, expense (including reasonable attorneys’ fees of ViewRay
Indemnified Party(ies) and those that may be asserted by a third party) or
liability (collectively, “Losses”) arising from any third party claim or
proceeding against the ViewRay Indemnified Party(ies) by any third party to the
extent that such claim or proceeding is based on: (a) a third party assertion
that the Products infringe any third party Intellectual Property Rights; or
(b) a third party allegation of product liability or personal injury arising
from or relating to a manufacturing defect of the Products. The foregoing
indemnification action shall not apply in the event and to the extent that such
Losses arose as a result of any ViewRay Indemnified Party’s negligence,
intentional misconduct or breach of this Agreement.

8.3 Indemnification of MSC. Subject to the provisions of Section 8.4, ViewRay
will defend, indemnify, and hold harmless MSC and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “MSC Indemnified Party”) from and against any Losses arising from
any third party claim or proceeding against the MSC Indemnified Party(ies) by
any third party to the extent that such claim or proceeding is based on: (a) any
third party allegation of infringement of third party Intellectual Property
Rights, where such claim is based upon the combination, operation or use of the
Products with non-MSC technology and products in a manner not explicitly
contemplated by this Agreement, if such claim of infringement would have been
avoided but for such combination, operation or use; or (b) any third party
allegation of product liability or personal injury arising from or relating to
the ViewRay products or services (other than due to the failure of a Product due
to nonconformance to the then current Specifications as manufactured by MSC,
including MSC subcontractor/suppliers). The foregoing indemnification action
shall not apply in the event and to the extent that such Losses arose as a
result of any MSC Indemnified Party’s negligence, intentional misconduct or
breach of this Agreement.

8.4 Procedure. To receive the benefit of indemnification under Section 8.2 or
Section 8.3, the ViewRay Indemnified Party or MSC Indemnified Party, as
applicable, must: (a) promptly notify the party from whom indemnification is
sought (each, an “Indemnifying Party”) of any claim or proceeding; provided,
that failure to give such notice shall not relieve Indemnifying Party of its
indemnification obligations except where, and solely to the extent that, such
failure actually and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

materially prejudices the rights of Indemnifying Party; (b) provide reasonable
cooperation to the Indemnifying Party (and its insurer), as reasonably
requested, at indemnifying Party’s cost and expense; and (c) tender to the
Indemnifying Party (and its insurer) full authority to defend or settle the
claim or suit; provided that no settlement requiring any admission by the
Indemnified Party or that imposes any obligation on the Indemnified Party shall
be made without the Indemnified Party’s consent. Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party’s written consent. The Indemnified Party has the
right to participate at its own expense in the claim or suit and in selecting
counsel therefore.

8.5 Insurance. Each party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated. It is understood that such insurance shall not be construed
to create a limit of either party’s liability with respect to its
indemnification obligations under this Section 8. Each party shall cause the
other to be listed as an additional named insured on such policy(ies) and shall
provide the other with written evidence of such insurance upon request. Each
party shall provide the other with written notice at least fifteen (15) days
prior to the cancellation, non-renewal or material change in such insurance or
self-insurance which materially adversely affects the rights of the other party
hereunder. If such party does not obtain replacement insurance or take other
measures that allow it to provide comparable coverage within such 15-day period,
the other party shall have the right to terminate this Agreement effective at
the end of such fifteen (15) day period without notice or any additional waiting
periods.

9. TERM AND TERMINATION

9.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the |fifth| anniversary of the Effective Date (the
“Term”), unless sooner terminated in accordance with Section 2.5 or Section 9.2.
Thereafter, this Agreement will renew automatically for additional one-year
terms unless either party provides the other party with written notice at least
[twelve (12)] months in advance of the scheduled renewal date.

9.2 Termination. (a) During the term of the Program, either party may terminate
the Program and this Agreement upon thirty (30) days written notice to the other
party if the other party commits a material breach of this Agreement, unless
such breach is cured within the thirty (30) day notice period, or if such breach
is not capable of being cured within thirty (30) days unless such party during
such thirty (30) day period initiates actions reasonably expected to cure the
breach and thereafter diligently proceeds to cure the breach. Except for
termination by MSC based upon non-payment by ViewRay of amounts due under this
Agreement, termination of the Program pursuant to this Section 9.2(a) shall not
result in termination of this Agreement except as otherwise provided in
Section 9.2(c). The parties may also terminate the Program at any time in
accordance with the procedure specified in Section 2.5.

(b) Following completion of the Program and, with respect to matters not
directly related to the Program at any time during or following completion of
the Program, either party may terminate this Agreement upon sixty (60) days
written notice to the other party if the other party commits a material breach
of this Agreement (other than non-payment), unless such breach is cured within
the sixty (60) day notice period, or if such breach is not capable of being
cured within sixty (60) days unless such party during such sixty (60) day period
initiates actions reasonably expected to cure the breach and thereafter
diligently proceeds to cure the breach.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) The parties may parties may terminate this Agreement at any time by mutual
agreement. ViewRay may also terminate this Agreement in accordance with
Section 3.11(a).

(d) The disadvantaged party (as defined in Section 10.14) shall have the right
to terminate this Agreement upon thirty (30) days notice if a Force Majeure
condition has prevented performance by the other party for more than sixty
(60) consecutive days or an aggregate one hundred twenty (120) days in any
12-month period.

9.3 Effect of Termination. (a) Upon termination of the Program pursuant to
Section 9.2(a): (i) MSC will terminate all Program tasks then in process in art
orderly manner, as soon as practical and in accordance with a schedule agreed to
by ViewRay and MSC; (ii) MSC shall deliver to ViewRay a reasonably-detailed
written report describing the results of the Program up to the date of such
termination; and (iii) ViewRay shall pay MSC any monies due and owing MSC as of
the time of termination for work that has been actually performed and, if such
termination is made by MSC for cause under Section 9.2(a), ViewRay shall also
pay MSC for all work-in process an amount calculated using MSC’s then-current
daily charge for similar services and Deliverables, provided, such fee shall not
exceed the price specified for the applicable Deliverable in Attachment 1
against delivery of such work product by MSC.

(b) Upon any termination (including expiration) of this Agreement each party
shall return to the other party or certify in writing to the other party that it
has destroyed all documents and other tangible items it or its employees or
agents have received or created pertaining, referring or relating to the
Confidential Information of the other party; provided, that a party is permitted
to retain one copy of such materials in its legal files to be used to verify
compliance with its obligations hereunder.

(c) Upon termination or expiration of this Agreement for any reason, ViewRay
will have the right to continue to sell all unsold Products that are in its
possession or that are subject to an open ViewRay Purchase Order as of the
effective date of such termination or expiration. In addition, MSC will continue
to supply ViewRay with Products for a period of twelve months after expiration
or termination of this Agreement for any reason to wind-down the supply of
Products for ViewRay from MSC, provided that if termination was effected by MSC
as a result of ViewRay’s material breach of this Agreement then (i) ViewRay will
promptly pay all sums due MSC under this Agreement as of the date of termination
that are not disputed in good faith in accordance with the procedure described
in Section 10.2; and (ii) MSC may require that ViewRay place orders for Products
(if any) ordered pursuant to this Section 9.3(c) on a C.O.D. basis. The supply
of Products by MSC pursuant to this Section 9.3(c) shall be subject to the
provisions of 4-9 excluding Section 4.3(b) and Section 4.4.

(d) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination, including the
obligation of ViewRay to purchase all Products that are the subject of a binding
Forecast as of the effective date of termination. Either party’s liability for
any uncontested charges, payments or expenses due to the other party that
accrued prior to the termination date shall not be extinguished by termination,
and such amounts (if not otherwise due on an earlier date) shall be immediately
due and payable on the termination date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.4 Survival. Sections 1, 2.1, 5-8, 9.3 (and the Sections of this Agreement
referenced therein), 9.4 and 10 shall survive any termination or expiration of
this Agreement. Section 2.2 shall survive any termination or expiration of this
Agreement; provided that Section 2.2 shall not survive termination of this
Agreement by ViewRay pursuant to Section 9.1 or termination of the Program by
the parties pursuant to Section 9.2(b).

10. GENERAL PROVISIONS.

10.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of New York, to the exclusion of any choice
or conflict of laws rule or provision that would result in the application of
the substantive law of any other jurisdiction. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or the transactions contemplated by this Agreement.

10.2 Dispute Resolution. (a) The parties will attempt to settle any claim or
controversy arising out of this Agreement or the subject matter hereof through
consultation and negotiation in good faith in a spirit of mutual cooperation.
Such matters will be initially addressed by the Manager of Hardware Development
of ViewRay and the Director of Manufacturing and Engineering of MSC, who shall
use reasonable efforts to attempt to resolve the dispute through good faith
negotiations by telephone or in person as may be agreed. In addition, all
disputes brought by ViewRay will also be copied to the MSC Manager of Contracts.
If they fail to resolve the dispute within thirty (30) days after either party
notifies the other of the dispute, then the matter will be escalated to the
Senior Vice President of Engineering of ViewRay and the President and General
Manager of MSC, or their designees for resolution. They will use reasonable
efforts to attempt to resolve the dispute through good faith negotiations by
telephone or in person as may be agreed. If they fail to resolve the dispute
within thirty (30) days after it is referred to them and do not mutually agree
to extend the time for negotiation, then the dispute will be submitted to
arbitration in accordance with the procedure set forth in Section 10.2(b).

(b) Except with respect to actions by either party seeking equitable or
declaratory relief, any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Section 10.2(a) will be referred to and finally resolved by
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association as such Rules may be modified by this
Agreement, by one arbitrator, who will be agreed upon by the parties. If the
parties are unable to agree upon a single arbitrator within thirty (30) days
following the date arbitration is demanded, three arbitrators will be used, one
selected by each party within ten (10) days after the conclusion of the 30-day
period and a third selected by the first two within 10 days thereafter. Unless
the parties agree otherwise, they will be limited in their discovery to directly
relevant documents. Responses or objections to a document request will be served
twenty (20) days after receipt of the request. The arbitrator(s) will resolve
any discovery disputes. The foregoing arbitration proceedings may be commenced
by either party by notice to the other party. Unless otherwise agreed by the
parties, all such arbitration proceedings will be held in Cleveland, Ohio or at
alternative location if mutually agreed, provided that proceedings may be
conducted by telephone conference call with the consent of the arbitrator. All
arbitration proceedings will be

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

conducted in the English language and the arbitrator(s) will apply the law of
Delaware. The arbitrator(s) will only have the authority to award actual money
damages (with interest on unpaid amounts from the date due) and, except with
respect to a breach or nonperformance of any provision of this Agreement
relating to Confidential Information, the arbitrator(s) will not have the
authority to award indirect, incidental, consequential, exemplary, special or
punitive damages, and the parties expressly waive any claimed right to such
damages. The arbitration will be of each party’s individual claims only, and no
claim of any other party will be subject to arbitration in such proceeding. The
costs and expenses of the arbitration, but not the costs and expenses of the
parties, will be shared equally by the parties. If a party fails to proceed with
arbitration, unsuccessfully challenges the arbitration award, or fails to comply
with the arbitration award, the other party is entitled to costs, including
reasonable attorneys’ fees, for having to compel arbitration or defend or
enforce the award. Except as otherwise required by law, the parties and the
arbitrator(s) will maintain as confidential all information or documents
obtained during the arbitration process, including the resolution of the
dispute. Judgment on the award granted in any arbitration hereunder may be
entered in any court having jurisdiction over the award or any of the parties or
any of their respective assets. The provisions of this Section 10.2(b) will not
apply to any claim or controversy involving infringement or misappropriation of
any Intellectual Property Right of either party, in which case the claim or
controversy may be brought in a state or federal court having jurisdiction over
the matter. The parties knowingly and voluntarily waive their rights to have
their dispute tried and adjudicated by a judge and jury except as expressly
provided herein.

10.3 Amendment and Waiver. No provision of or right under this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.

10.4 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party. This Agreement and the relations hereby established
by and between ViewRay and MSC do not constitute a partnership, joint venture,
franchise, agency or contract of employment. Neither party is granted, and
neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates. Each party shall be solely responsible for compensating all its
personnel and for payment of all related FICA, workers’ compensation,
unemployment and withholding taxes. Neither party shall provide the other
party’s personnel with any benefits, including but not limited to compensation
for insurance premiums, paid sick leave or retirement benefits.

10.5 Assignment. Neither party may assign this Agreement or any of its rights
and obligations under this Agreement without the prior written consent of the
other party; provided, that either party may assign this Agreement without the
consent of the other party to an Affiliate or in connection with any merger,
acquisition, or sale a majority of such party’s voting stock or a sale of
substantially all such party’s assets; provided, further, that in each instance
the assignee expressly assumes all obligations imposed on the assigning party by
this Agreement in writing and the other party is notified in advance of such
assignment. Any purported assignment in violation of this Section 10.5 shall be
null and void.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.6 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

10.7 Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three (3) Business Days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective one
(1) Business Day after it is deposited with such courier), or sent by telefax
(such notice sent by telefax to be effective when sent, if confirmed by
certified or registered mail or overnight courier as aforesaid) to the address
set forth on the signature page to this Agreement or to such other place as any
party may designate as to itself by written notice to the other party.

10.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.

10.9 Captions. Captions of the sections and subsections of this Agreement are
for reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.

10.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

10.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof. No representations, inducements, promises
or agreements, whether oral or otherwise, between the parties not contained in
this Agreement shall be of any force or effect. No agreement or understanding
extending this Agreement or varying its terms (including any inconsistent terms
in any purchase order, acknowledgment or similar form) shall be binding upon
either party unless it is in a writing specifically referring to this Agreement
and signed by a duly authorized representative of the applicable party.

10.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be accepted
as original signatures, orders may be transmitted electronically and any
document created pursuant to this Agreement may be maintained in an electronic
document storage and retrieval system, a copy of which shall be considered an
original.

10.14 Force Majeure. Except as otherwise provided in this Agreement, in the
event that a delay or failure of a party to comply with any obligation created
by this Agreement is caused by acts of God, wars (declared or undeclared and
including the continuance, expansion or new outbreak of any war or conflict now
in existence), revolution, civil commotion, acts of public enemy, labor strikes
(other than employees of the affected party), terrorism, embargo or acts of
government in its sovereign capacity (“Force Majeure”), the “affected party”
will, after giving prompt notice to the “disadvantaged party,” be excused from
such performance on a day-to-day basis during the continuance of such
prevention, restriction, or interference (and the disadvantaged party will
likewise be excused from performance of its obligations on a day-to-day basis
during the same period), provided, however, that the affected party will use its
best efforts to avoid or remove the causes of nonperformance and both parties
will proceed immediately with the performance of their obligations under this
Agreement whenever the causes are removed or cease. If Force Majeure conditions
continue for more than 60 consecutive days or an aggregate 120 days in any
12-month period, then the disadvantaged party may terminate this Agreement in
accordance with Section 9.2(d).

10.15 Further Assurances. Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become reasonably necessary to effectuate the
purposes of this Agreement.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Effective Date.

 

MANUFACTURING SCIENCES CORPORATION     VIEWRAY INCORPORATED By:  

/s/ Brian C. Wood

    By:  

/s/ Greg Ayers

  Brian C. Wood, President and General Manager       Greg Ayers, Acting Chief
Executive Officer

Notice Address:

Manufacturing Sciences Corporation

804 South Illinois Avenue

Oak Ridge, TN 37830

   

Notice Address:

ViewRay Incorporated

#2 Thermo Fisher Way

Oakwood Village, OH 44146

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 1 Specifications; Program

Attachment 2 Pricing; Phases 1 and 2

Attachment 3a Certain MSC Intellectual Property

Attachment 3b Certain ViewRay Intellectual Property

Attachment 3c Program Intellectual Property

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 1

Specifications; Program

MSC Services:

ViewRay requires the development of a Product as specified in ViewRay
Requirements Document No.                  (copy attached) which provides the
detailed Specifications for each of the Deliverables. The development is divided
into [***] phases as follows (each, a “Phase”). [***].

 

Phase        

    

Scope and Activities

  

Deliverables

[***]

     •        [***]    •        [***]

Schedule:

It is understood that an accelerated schedule is of great importance to ViewRay.
With this in mind, the following schedule is planned for completion of each
Phase of the Program: [***].

Pricing: See Attachment 2 for Phases 1 and 2.

ViewRay’s responsibilities:

The following shall be ViewRay’s responsibilities.

            o    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 2

Program Pricing. ViewRay will pay to MSC a fixed sum of $[***] in consideration
for MSC’s performance of the Program [***] and the delivery of the Deliverables
detailed in Attachment 1. Payment of such amount shall be made in installments
against the following milestones, including where applicable the delivery and
the Acceptance of Deliverables by ViewRay. Payment is due in accordance with
Section 2.7 except as otherwise provided below:

 

Program Phase

    

Event; Deliverable

  

Program Payment

[***]

     [***]    [***]

Total

        $[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 3a

Existing MSC Intellectual Property applicable to radiation source shield

[TBS]

[NTD: MSC TO PROVIDE ANY PATENTS OR OTHER IP THEY NEED TO PROTECT UNDER THIS
AGREEMENT SECTION]]

Attachment 3b

[Existing ViewRay Intellectual Property applicable to radiation source shield

 

1. The specific designs and calculations supplied by ViewRay.]

Attachment 3c

[Program Intellectual Property

[TBS IN ACCORDANCE WITH SECTION 5.3]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.